Case: 19-11743    Date Filed: 01/21/2020   Page: 1 of 4


                                                         [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-11743
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 9:05-cr-80146-KAM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

EARL BURGEST,
a.k.a. Earl Burgess,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 21, 2020)



Before JORDAN, NEWSOM, and EDMONDSON, Circuit Judges.
              Case: 19-11743     Date Filed: 01/21/2020    Page: 2 of 4


PER CURIAM:



      Earl Burgest, a federal prisoner, appeals the district court’s imposed

sentence on his motion for retroactive application of the Fair Sentencing Act of

2010, Pub. L. No. 111 220, 124 Stat. 2372, § 2(a), to his 2006 sentence, pursuant to

§ 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Burgest

was originally sentenced to 360 months’ imprisonment and 8 years of supervised

release. After the district court found that Burgest’s new Sentencing Guidelines

range was 262 to 327 months’ imprisonment, instead of 360 months to life, the

district court imposed a reduced sentence of 276 months and stated that all of the

other provisions of the judgment would remain in effect. Burgest wanted a lower

sentence. Burgest argues that the district court, in violation of 18 U.S.C.

§ 3553(c)(1), failed to provide a sufficient reason for the given reduced sentence

      The question of whether a district court complied with 18 U.S.C.

§ 3553(c)(1) is reviewed de novo, even absent a defense objection below. United

States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006). At the time of sentencing,

the district court must state its reasons for imposing a particular sentence. 18

U.S.C. § 3553(c)(1). The district court “should set forth enough to satisfy the

appellate court that [it] has considered the parties’ arguments and has a reasoned

basis for exercising [its] legal decisionmaking authority.” Rita v. United States,


                                          2
               Case: 19-11743     Date Filed: 01/21/2020    Page: 3 of 4


551 U.S. 338, 356 (2007). A district court’s determination “that a given sentence

is appropriate, without more detail, is a truism and not an explanation.” United

States v. Veteto, 920 F.2d 823, 826 (11th Cir. 1991). Nevertheless, “nothing in this

Circuit’s precedent or [United States v. Booker, 543 U.S. 220 (2005)] requires the

district court, in its explanation of sentence under § 3553(c)(1), to articulate its

consideration of each individual § 3553(a) factor, particularly where . . . it is

obvious the court considered many of the § 3553(a) factors. . . .” Bonilla, 463 F.3d

at 1182 (emphasis removed).

      The Fair Sentencing Act, enacted in 2010, amended 21 U.S.C.

§§ 841(b)(1) and 960(b) to reduce the sentencing disparity between crack and

powder cocaine. Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.

2372; see also Dorsey v. United States, 567 U.S. 260, 268-69 (2012) (detailing the

history that led to enactment of the Fair Sentencing Act). Congress enacted the

First Step Act in 2018, which makes retroactive the statutory penalties for covered

offenses enacted under the Fair Sentencing Act. First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194, § 404.

      A review of the record shows that the district court satisfied 18 U.S.C.

§ 3553(c)(1) when it imposed a reduced sentence of 276 months’ imprisonment

because the district court stated that it had reviewed the record, the parties’

arguments, and the § 3553(a) factors and found that a sentence within Burgest’s


                                           3
              Case: 19-11743     Date Filed: 01/21/2020    Page: 4 of 4


Sentencing Guidelines range would be sufficient but not greater than necessary to

comply with § 3553(a). Thus, the district court set forth enough to satisfy us that it

had considered the parties’ arguments and had a reasoned basis for the sentence it

imposed.

      AFFIRMED.




                                          4